There is no principle of law declared in the opinion of the Court of Appeals which is sought to be reviewed. The only matter discussed is whether the record shows sufficient corroboration of the testimony of the accomplice. The corroborating evidence is not set out in the opinion.
It is not our province on certiorari to go through the record and search for the corroborating evidence, to determine whether it is sufficient. We have so held many times. The opinion is not open for review on the point argued.
Writ denied.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.